UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1342



In re:   RICKY EUGENE EVERHART, a/k/a Red,



                Petitioner.




                 On Petition for Writ of Mandamus.
             (5:11-cv-00119-RLV; 5:03-cr-00034-RLV-1)


Submitted:   May 30, 2013                    Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ricky Eugene Everhart, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ricky       Eugene     Everhart       petitions     for     a    writ    of

mandamus, alleging that the district court has unduly delayed

acting on his Fed. R. Civ. P. 59(e) motion for reconsideration

of the court’s prior order denying his 28 U.S.C.A. § 2255 (West

Supp. 2012) motion.              Everhart seeks an order from this court

directing the district court to act.                Our review of the district

court’s docket reveals that the district court denied the Rule

59(e)    motion    on     March    27,    2013.     Accordingly,       because      the

district court has recently acted on this motion, we deny the

mandamus petition as moot.               We grant leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented    in     the   materials

before   this     court    and    argument     would   not    aid   the     decisional

process.



                                                                    PETITION DENIED




                                           2